438 So.2d 985 (1983)
Maurice SIRANTOINE and Pierette Sirantoine, Individually and As Husband and Wife, Appellants,
v.
ILLINOIS EMPLOYERS INSURANCE OF WAUSAU, Appellee.
No. 83-474.
District Court of Appeal of Florida, Third District.
October 11, 1983.
Wolfson & Diamond, P.A., Miami Beach, and Robert Polsky, Miami, for appellants.
Kimbrell, Hamann, Jennings, Womack, Carlson & Kniskern, P.A., and John W. Wylie, Miami, for appellee.
Before BARKDULL, NESBITT and JORGENSON, JJ.
PER CURIAM.
We reverse and remand with directions to enter judgment for the Sirantoines upon a holding that an excess insurer must offer uninsured motorist coverage equal to the excess limits of bodily injury liability, notwithstanding a rejection of uninsured motorist coverage in the primary policy. See First State Insurance Co. v. Stubbs, 418 So.2d 1114 (Fla. 4th DCA 1982), review denied, 426 So.2d 26 (Fla. 1983); § 627.727(1), Fla. Stat. (1981).
Reversed and remanded with directions to enter judgment for the defendants below.